IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,    : No. 460 MAL 2016
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
ELVIN JOHN LAMEY,                :
                                 :
               Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,      No. 461 MAL 2016

               Respondent
                                   Petition for Allowance of Appeal from
                                   the Order of the Superior Court
          v.


ELVIN JOHN LAMEY,

               Petitioner

COMMONWEALTH OF PENNSYLVANIA,    : No. 462 MAL 2016
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
ELVIN JOHN LAMEY,                :
                                 :
               Petitioner        :


                              ORDER



PER CURIAM
     AND NOW, this 17th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.




              [460 MAL 2016, 461 MAL 2016 and 462 MAL 2016] - 2